DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 1/26/2022 have been entered and made of record.
The Applicant has canceled claim 4. 
The Applicant has included newly added claim 6. 
The application has pending claims 1-3 and 5-6. 

Response to Arguments
Applicant's arguments filed 5/12/2022 have been fully considered but they are not persuasive. 
Applicant argument – (pages 2-4) Applicant argue the lack of teaching by Kohli regarding claim elements such as technical features of "wherein the plurality of training data is generated by a translational shift from a partial area of the target region" and "wherein each of the plurality of training data is taken from a partial area of one of the plurality of target regions." Applicant pointed to Kohli paragraph 0021, 0053 and 0058 for the lack of teaching especially in regarding where Kohli is not use for medical images. Please read the Remark for further detail. 
Examiner response – Examiner respectfully disagree and direct to Kohli et al paragraph 0001 where medical diagnosis and treatment on object in the images are processed. One ordinary in the art would see that these images are medical images in order to perform medical diagnosis and treatment and thus would address the technical features of the instant invention regarding medical images.  Kohli et al recognized medical images in paragraph 0001 and in combination with Golden and Ma teaching the instant invention. Please read the Office Action below for further detail.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Golden (US 2020/0380675) in view of Ma (“Automated Nasopharyngeal Carcinoma Segmentation in Magnetic Resonance Images by Combination of Convolutional Neural Networks and Graph Cut “https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6122541/pdf/etm-16-03-2511.pdf”) and Kohli et al (US 2012/0288186):
Claim 1:
Golden discloses a method for analyzing an image of a biopsy specimen to determine a probability that the image includes an abnormal region (Abstract discloses that Golden is directed to analyzing medical images for lesion detection and segmentation; [0029] discloses that the detection and segmentation includes calculating lesion probabilities for regions in the image), comprising the steps of: 
obtaining a first digitized image of the biopsy specimen, wherein the first digitized image comprises a plurality of target regions corresponding to a defined lesion region, or a defined normal region, respectively; generating a plurality of training data based on the plurality of target regions ([0114-0125, 0181, 0301] discloses a plurality of training image/label pairs are obtained as training data, the training data comprising patches extracted from the training images and labeled as lesions or non-lesions (normal); See Fig. 3); 
obtaining a first DCNN (deep convolution neural network) model based on the plurality of training data ([0133, 0140-0159] discloses obtaining a fully convolutional neural network FCN trained using the training data); 
obtaining a probability map based on the first DCNN model, the probability map displaying at least one cancerous probability of the training data which is predicted by the first DCNN model ([0133, 0140-0159] discloses that the FCN outputs predicted probabilities for each pixel in the image, the probabilities corresponding to whether each pixel is cancerous); and 
obtaining a second DCNN (deep convolution neural network) model based on the probability map ([0160-0172] discloses a classification network using a convolutional neural network CNN architecture, the classification network being trained using the probability map from the proposal FCN), 
wherein the second DCNN model determines a first probability that the first digitized image shows a region including a cancerous tissue, or thereby determining a second probability that a second digitized image shows a region including a cancerous tissue ([0134, 0160-0172] discloses that the result of the classification CNN is a probability score on whether an input image contains in it a possibly cancerous anatomical structure). 
Golden is directed to detecting and segmenting lung and liver cancer. 
Accordingly, Golden does not expressly disclose that the target regions correspond to a defined nasopharyngeal carcinoma region, or a defined background region, respectively. Also, Golden does not expressly disclose that the cancerous tissue is nasopharyngeal carcinoma tissue.  
Ma, like Golden, is directed to a deep CNN for segmenting medical images, the CNN being trained using labeled patches extracted from manually segmented training images and being configured to output a probability response map (Abstract; Figs. 1, 3, and 4; and p. 2515 “Extraction of Patches”). Ma discloses that the manually labeled training images include background, normal “negative” tissue, and nasopharyngeal carcinoma (Fig. 1 and p. 2515 “Extraction of Patches”). Ma further discloses that the probability response map indicates a probability of voxels being associated with nasopharyngeal carcinoma (Figs. 4, 8, and 9).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Golden to utilize the cascading convolutional neural networks to evaluate nasopharyngeal carcinoma, and to generate the training patches based on labeled images comprising defined nasopharyngeal carcinoma regions, normal tissue regions, and background regions, as taught by Ma, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to classify medical images having other types of cancer, such as nasopharyngeal carcinoma.

Golden and Ma (Ma teaches partial patches (plurality of regions) centered around target (tumor) from all three orthogonal views taught in page 2514 left column four paragraph starting “For patch-based CNN classification…”) teaches all the subject matter above, but not the following which is taught by Kohli et al:
wherein the plurality of training data is generated by a translational shift from an area of the target region (0001 teaches where images use for medical diagnosis and treatment, such that these images would include medical images as well; 0021, 0053, 0058, 0075 teaches generating synthesized training image of specific object region (target region) with consideration of the region that are rotated or relocated to different region with in the same or different image (translational shift)); and 
wherein each of the plurality of training data is taken from one of the of target region (0021, 0053, 0058, 0075 teaches specific object region (target region) of the original to generate training images).
Golden, Ma and Kohli et al are in the field of image processing especially on target regions of interest in regarding with neural network, such that the combine outcome is predictable. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify training data of Golden by generating the training data from translational shift of target regions of Kohli et al such would allow the computer vision to understand an image or sequence of images with the ability to accurately detect and localized object in the image, such as content searching, targeting of medical diagnosis and treatment as disclosed by Kohli et al in paragraph 0001.

Claim 2:
Golden further teaches:
The method of claim 1, wherein the first digitized image is a digital whole slide image of the biopsy specimen (0003 teaches computer tomography/digital image of slide/slices of region of interest such as lesion type between 50-300 slices along the x-y plane along the z dimension; figure 13 and 0167 teaches different slide/slice images in the x, y and Z plane of 9 planes view in 45 degrees).

Claim 3:
Golden further teaches:
The method of claim 1, further comprising: defining the plurality of target regions by drawing the border of a region of interest on the first digitized image and annotating the region of interest as a nasopharyngeal carcinoma region, a defined background region, or a defined normal region (figure 2 teaches segmentation with contours; 0339 further teaches segmentation a region of interest with user editing using circle; figure 23 and 0197 teaches the plurality of target regions to be consider; 0276 further detail carcinoma region/lesions; 0032 teaches determination of background using determined threshold).

Claim 5:
Golden further teaches:
The method of claim 1, wherein the first DCNN model is trained by using a supervised learning method (figure 26 and 0297 teaches where the CNN is trained with supervised learning).

Claim 6:
Golden further teaches:
The method of claim 1, wherein the plurality of target regions comprise a tissue of the biopsy specimen (0277 teaches the actual invasive biopsy procedure for the patient of the specimen; 0475 teaches the use of convolutional neural network (CNN) for assessment of lesion biopsy for tumor stage, grade and presence of lymph nodes metastases. Doing a biopsy is view as targeting a region of interest for further analysis, where 0277 teaches actually invasive procedure of biopsy specimen and 0475 teaches image analysis of the biopsy specimen).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chefd’hotel et al (US 2017/0169567) teaches Systems and methods for detection of structures and/or pattern in images – 0039 teaches training data generated representing a presence of the various types of structure in a test image that is subjected to analysis for whole cell or portion of cell
Arar et al (US 2019/0080450) teaches Tissue staining quality determination – teaches 0089 teaches training data generated to allow re-train and improve with first or the second classifier

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656